Citation Nr: 0217218	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a compensable evaluation for a skin disorder 
diagnosed in service as dermatitis or dermatophytosis.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from August 1944 to July 
1946.

This case came to the Board of Veterans' Appeals (Board) 
from May and June 1998 decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied a compensable 
evaluation for dermatophytosis of the hands, arms, and feet.  
The veteran appealed, and a July 2000 Board decision also 
denied a compensable evaluation.  The veteran appealed the 
Board's decision to the Court of Appeals for Veterans Claims 
(Court), and a March 2001 Court order remanded the case to 
the Board for consideration of the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Citing VCAA, 
the Board remanded the case to the RO in August 2001.


FINDINGS OF FACT

1.  The veteran's skin disorder is not manifested by 
exfoliation, exudation, or itching, on an exposed surface or 
on a large area.

2.  Not more than 5 percent of the veteran's entire body, 
nor more than 5 percent of exposed areas, is affected by the 
skin disorder, and not more than topical therapy has been 
required for treatment of it.


CONCLUSION OF LAW

A compensable evaluation is not warranted for a skin 
disorder diagnosed in service as dermatitis or 
dermatophytosis.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, and 
Diagnostic Codes (DC) 7813 and 7806 (2001); 67 Fed. Reg. 
49590 (Jul. 31, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
treated for a skin disorder, first diagnosed as dermatitis 
of the hands and feet and later diagnosed as a fungus 
infection, that waxed and waned between March and May 1946.  
There was, at different times during that period, some 
erythema, cracking and peeling of skin, exudation, 
vesiculation, and excoriation between the toes.  Treatment 
consisted of soaks and ointments and, briefly, ultraviolet 
irradiation.  A June 1946 separation examination reflected a 
history of dermatitis and fungal infection, but the skin of 
the hands and feet was then normal by clinical evaluation.

At a March 1960 VA examination, the veteran gave a history 
of a skin eruption of the hands and feet during the hot 
summer months.  Examination revealed scaling and maceration 
between the toes, and erythema and scaling of the soles of 
the feet, but there was no evidence of a skin disorder of 
the hands.  The diagnosis was chronic, recurrent 
dermatophytosis.  An April 1960 RO decision granted service 
connection for dermatophytosis of the hands, arms, and feet, 
and assigned a 10 percent evaluation.

A February 1965 VA examination of the veteran's entire body, 
including a microscopic examination of foot scrapings, 
showed no dermatoses.  A March 1965 RO decision reduced to 
noncompensable the evaluation for the veteran's skin 
disorder.

A February 1967 VA treatment record noted a patch of 
nummular eczema on the dorsal aspect of the proximal joint 
of the veteran's left fifth finger.  A March 1967 VA 
examination found no skin disorder on any part of the 
veteran's body.

Records by Dr. S.A. Glasser did not reflect treatment of a 
skin disorder of the hands, arms, or feet, but they did show 
treatment for actinic keratoses of the face in January and 
February 1992, August 1992, and August and September 1993.  
The veteran was advised to use sunscreen outdoors.
At a May 1998 VA examination, the veteran complained of dry, 
pruritic skin, and reported flare-ups two or three times per 
year, particularly in the summer, of a red rash with slight 
exudation.  He had no "baseline skin treatment regimen," and 
only treated the flare-ups with various topical medications.  
Examination of the skin showed some hyperpigmentation, but 
no scaling or lesions.  The diagnosis was normal skin of the 
hands, arms, and feet, with no evidence of rash or lesions, 
and photographs taken during the examination appear to 
confirm the diagnosis.

At an August 1998 VA examination, the examiner noted a 
report by his representative that the veteran's skin 
disorder was currently active.  The veteran reported that he 
developed a painful, nonpruritic rash in the groin area 
during the summer months.  Examination revealed an 
erythematous rash on the medial aspect of the thighs, but no 
scaling or lesions.  The examiner said it appeared to be a 
rash due to heat and not a fungal infection.  The diagnosis 
was groin rash, and the examiner prescribed a 10-day supply 
of hydrocortisone.

The examiner noted a history of many years of sun exposure 
and, currently, scaling and wart-like lesions of the 
veteran's forehead.  The veteran reported that a similar 
lesion had been frozen with liquid nitrogen.  The examiner 
said the most likely diagnosis for the lesions on the face 
was actinic keratosis.

After the Court's remand, the Board asked the veteran's 
attorney if he wished to submit additional evidence or 
argument. In a letter received at the Board in July 2001, 
his attorney said the veteran did not intend to submit 
additional evidence.  The Board then remanded the case to 
the RO.

In an October 2001 letter, the RO advised the veteran of 
VCAA, asked him to identify health care providers who had 
treated him for a skin disorder, and asked him to sign and 
return a release-of-information form for records of Dr. 
Glasser.  The RO letter further advised the veteran that it 
was his responsibility to submit relevant evidence, but VA 
would help him obtain evidence if he identified custodians 
thereof.  The veteran, however, did not respond to the RO 
letter.


Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant 
obtain that evidence, was enacted during the pendency of 
this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002).  VA 
duties have been implemented by 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

In this case, the May and June 1998 RO decisions advised the 
veteran of the nature of the evidence needed to substantiate 
his claim for a higher rating.  The March 1999 Statement of 
the Case (SOC), as well as the July 2000 Board decision, set 
out the applicable law, the criteria for a higher rating, 
the evidence considered, and the rationale for the denial of 
a higher evaluation.  The veteran's service medical records 
are included in the file, as are VA examination reports and 
outpatient treatment records, and the records of a health 
care provider the veteran identified.  In an October 2001 
letter, the RO explained the provisions of VCAA, advised the 
veteran of the need for evidence that his skin disorder had 
worsened to the point that a compensable evaluation was 
warranted, made clear his responsibility to provide that 
evidence, and offered to obtain evidence for his claim from 
custodians of it that he identified.  The veteran, however, 
did not respond to that letter.  Finally, in an April 2002 
letter, the RO advised the veteran that his case was being 
sent to the Board, and invited him to submit any additional 
evidence he had directly to the Board, but he did not 
respond to that letter, either.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence that is not already of 
record, it is not possible for VA to notify the veteran of 
evidence he should obtain and evidence VA would attempt to 
obtain.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA, and that 
the evidence of record is sufficient to adjudicate the 
claim.

Here, the Board is not concerned with service connection, as 
that has already been established; rather, it is the level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must 
be viewed in relation to its history, so examination reports 
and treatment records dating back to the date of the claim 
are considered.  38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule 
for Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability, and those specific ratings are generally 
considered adequate to compensate for considerable loss of 
working time due to exacerbations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  When there is a question as to 
which of two evaluations should be assigned, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, 
the lower evaluation is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

Regulations for evaluating skin disorders were amended 
effective August 30, 2002.  Where, as here, regulations 
concerning entitlement to a higher evaluation are changed 
during the course of an appeal, the veteran is entitled to a 
decision on the claim, for any period after the effective 
date of the amendment, under the rating criteria most 
favorable thereto.  Baker v. West, 11 Vet. App. 163, 168 
(1998); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, amended regulations and rating criteria may not be 
applied to any period that precedes their effective date.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  Thus, in this 
case, only the old regulations and rating criteria may be 
applied prior to August 30, 2002, but the most favorable 
regulations and rating criteria, old or new, may be applied 
to any period thereafter.

Now the question becomes whether the Board can even reach 
the issue that is properly before it.  That question is 
prompted by due-process considerations, i.e., when the Board 
adjudicates an issue not addressed by the RO, the 
possibility arises that the claimant has not had adequate 
notice of the issue to be adjudicated and has not had 
adequate opportunity to be heard on that issue.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (held, "when . . . the 
Board addresses . . . a question that had not been addressed 
by the RO, it must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby."  (Emphasis added.)); VAOPGCPREC 16-92 
(Jul. 24, 1992).

Due process considerations arise in this case because, since 
the new rating criteria only became effective August 30, 
2002, and were not in effect when the issue was before the 
RO, the RO has not considered them and has not advised the 
veteran of them.  Thus, the Board finds that notice to the 
veteran of the new rating criteria has not been adequate.  
However, the critical question is whether the veteran would 
be prejudiced by inadequate notice if the Board applied the 
new rating criteria for the period subsequent to August 30, 
2002, and proceeded to adjudicate his appeal.

Here, the issue to be decided is based on medical evidence, 
and the Board does not presume that the veteran, given 
notice of the new rating criteria, would seek only that 
medical evidence that related to the new rating criteria or, 
since the new rating criteria is applicable only after 
August 30, 2002, that he would seek only that medical 
evidence that related to the old rating criteria.  Rather, 
it is most likely that the veteran would present all medical 
evidence available regarding his skin disorder.  Of course, 
if the old rating criteria is more favorable to the claim 
than the new, then adequacy of the notice of the new rating 
criteria is irrelevant because it would not be applicable.  
Karnas.

In either event, the veteran has had ample opportunity to 
present evidence, he has not responded to VA efforts to 
obtain additional evidence, and the Board has found that all 
relevant medical evidence has been obtained and associated 
with the file.  Nevertheless, in September 2002 letters to 
the veteran and his attorney, the Board set out the new 
rating criteria for the veteran's skin disability, though it 
is applicable only after August 30, 2002, and solicited any 
additional evidence they may wish the Board to consider.  
However, neither the veteran nor his attorney has responded 
to the Board letters.  Accordingly, the Board will proceed 
to the adjudication of the issue before it.

Turning first to the old rating criteria, applicable from 
the date of the claim to the present, a 10 percent 
evaluation is warranted, under the provisions of DC 7813 
(dermatophytosis), for exfoliation, exudation, or itching, 
on an exposed surface or an extensive area.  In reviewing 
the evidence, dermatophytosis was first, and last, diagnosed 
in 1960.  The veteran's skin was normal in 1965 and, in 
1967, there was only a small patch of eczema on the dorsal 
aspect of the proximal joint of the left fifth finger, and 
that resolved in a month.  He was treated for actinic 
keratoses of the face in 1992 and 1993, and it was seen 
again at an August 1998 VA examination.  However, the 
veteran does not have service connection for actinic 
keratoses, and there is no medical evidence linking actinic 
keratoses to the veteran's military service or to his 
service-connected skin disorder.  Finally, heat rash was 
noted in the groin in August 1998, but that, too, was not 
related by the examiner to the veteran's service-connected 
skin disorder.  There is no medical evidence in this record 
that indicates that a compensable evaluation should be 
assigned for dermatophytosis, or for any other skin 
disorder, of the hands, arms, and feet, under the old rating 
criteria.

Under the new rating criteria for DC 7813, applicable only 
since August 30, 2002, a 10 percent evaluation is warranted 
for dermatophytosis for involvement of at least 5, but less 
than 20, percent of the entire body or of exposed areas, or 
for at least six weeks of intermittent systemic therapy, 
such as steroids or immunosuppressive drugs, during the 
preceding twelve months.  Though these rating criteria apply 
only after August 30, 2002, there is no evidence anywhere in 
this record that the veteran's skin disorder has ever been 
so extensive or so treated.

In sum, a compensable evaluation is not warranted under the 
old rating criteria for the period prior to August 30, 2002, 
nor under the old or the new rating criteria for the period 
thereafter.
ORDER

A compensable evaluation for a skin disorder, diagnosed in 
service as dermatitis or dermatophytosis, is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, please 
note these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

